DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed a water-soluble powder, however, the values recited in the amended claims only find support in the Specification Paragraph [0010-0011] as “when diluted in an application” (e.g. a liquid solution). For the purposes of examination, the values in ppm are considered to describe the amounts when diluted in an application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 22, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hochmuth et al. (Univ. Fla. Coop. Ext. Serv., Gainesville, 2001) in view of Pure Hydroponics (2012) and Amazon (Masterblend Fertilzier 4-18-38, 2016).

In regard to claim 1, Hochmuth et al. disclose a nutrient composition for a hydroponic system [pg. 3, second column], the nutrient composition comprising: a nitrogen source; a phosphorus source; a potassium source; a calcium source; and a sulfur source, wherein the nutrient composition has a nitrogen to phosphorus to potassium (NPK) ratio of 2.5:1:4.5 to 3.5:1:3.5 (e.g. 3:1:4) [pg. 5, Table 3, Formulation 5]
Table 3. Examples of formulations using pre-mixed commercial materials. 
                    5 

--------Pre-mix 1 (4-18-38)------ --- 

A Stock 
16 lb Pre-mix 1 12 lb MgSO4 
B Stock 
20.5 lb Ca(NO3)2 
---------Final concentrations (ppm)---
N 
148 
P 
49 
K 
200 
Ca 
154 
Mg 
48 
S 
60 
Fe 
2.5 
Cu 
0.3 
Mn 
1.3 
Zn 
0.3 
B 
1.3 
Mo 
0.06 


Hochmuch’s formulation in Table 3 relates to a diluted (e.g. aqueous) material (e.g. 1:100 dilution) [pg. 6, Note], however Pure Hydroponics describes how hydroponic nutrient is supplied primarily in powder form as this is the most economical way to purchase nutrient (pg. 2, last sentence) and that water is simply added to make a stock solution (pg. 3, first sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a water-soluble powder product meeting the requirements set forth in Hochmuth because nutrient supplied in liquid form are simply the same balanced powder formulations premixed with water [Pure Hydroponics, 2nd paragraph]. One of ordinary skill in the art would have been motivated to do so because growers get more value for money purchasing a powder nutrient by allowing for easier transport and storage. Furthermore, Masterblend Fertilzier 4-18-38 (available on Amazon June 15, 2016) is a water-soluble powder (picture 3) nutrient blend suitable for dilution in water [pg. 2, Product Description] and meets the requirements of Pre-mix 1 used to formulate Hochmuch’s fertilizer [pg. 4, table 2].
In regard to claim 2, Hochmuth et al. disclose a composition wherein the NPK ratio is about 3 to 1 to 4 [pg. 5, Table 3, Formulation 5].

In regard to claim 3, Hochmuth et al. disclose a nitrogen concentration is 150 ppm (e.g. 148 ppm), the nutrient composition has a total nutrient concentration of 530 ppm to 685 ppm (e.g. 664.76 ppm) [pg. 5, Table 3, Formulation 5].

In regard to claim 4, Hochmuth et al. disclose a concentration of nitrogen, phosphorus, potassium, calcium, and sulfur (NPKCaS) is 495 ppm to 625 ppm (e.g. 611 ppm) [pg. 5, Table 3, Formulation 5].

In regard to claim 5, Hochmuth et al. disclose a composition wherein the potassium concentration is greater than the nitrogen concentration (e.g. 200 ppm vs. 148 ppm) [pg. 5, Table 3, Formulation 5].

In regard to claim 6, Hochmuch et al. disclose a ratio of the concentration of NPKCaS to the total nutrient concentration is 85% to 95% (e.g. 611/664.76 = 92%) [pg. 5, Table 3, Formulation 5].

In regard to claim 7, Hochmuch et al. disclose a ratio of a concentration of nitrogen, phosphorus, and potassium to the total nutrient concentration is 60% to 70% (e.g. 397/664.76 = 60%) [pg. 5, Table 3, Formulation 5].

In regard to claims 8-9, Hochmuch et al. disclose wherein:
a ratio of the nitrogen concentration to the total nutrient concentration is 23% to 25% (e.g. 22.26%); 
a ratio of a phosphorus concentration to the total nutrient concentration is in a range of 8% to 10% (e.g. 7.37%); 
a ratio of the potassium concentration to the total nutrient concentration is in a range of 30% to 35% (e.g. 30%);
a ratio of a sulfur concentration to the total nutrient concentration is in a range of 8% to 10% (9%), wherein the nutrient composition comprises
a nitrogen concentration of 130 ppm to 160 ppm (e.g. 148 ppm);
a phosphorus concentration of 45 ppm to 65 ppm (e.g. 49 ppm);
the potassium concentration of 180 ppm to 215 ppm (e.g. 200 ppm);
a sulfur concentration of 45 ppm to 65 ppm (e.g. 60 ppm) [pg. 5, Table 3, Formulation 5].
The values of nitrogen and phosphorous do not overlap with the claimed range but are so close that prima facie one skilled in the art would have expected them to have the same properties.

The calcium values disclosed by Hochmuch lie outside the claimed ranges (e.g. 23.1% and 154 ppm, respectively). However, one of ordinary skill in the art would have been motivated to adjust the concentration of calcium within prior art conditions to find the optimal workable ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust nutrient levels such as calcium and potassium because Hochmuch notes that K can interfere with Ca uptake by the root [pt. 2, 5th paragraph]. One of ordinary skill in the art would have been motivated to increase or decrease the amount of calcium in the composition proportional to the amount of potassium when supplementing fertilizer formulations with a calcium component (e.g. all formulations need supplementing with Ca) [pg. 2, 5th paragraph].
In regard to claim 10, Hochmuch et al. disclose a composition further comprising sources of additional components consisting of magnesium, boron, copper, iron, manganese, molybdenum, and zinc [pg. 5, Table 3, Formulation 5].

In regard to claim 11, Hochmuch et al. disclose a composition consisting of: the nitrogen source; the phosphorus source; the potassium source; the calcium source; the sulfur source; and the one or more sources of additional components selected from the group consisting of: magnesium, boron, copper, iron, manganese, molybdenum, and zinc [pg. 5, Table 3, Formulation 5].

In regard to claim 12, Hochmuch et al. disclose a nutrient composition for a hydroponic system [pg. 3, second column], the nutrient composition, when diluted, comprising: 
one or more primary macronutrients at a concentration of 355 ppm to 440 ppm (e.g. 397ppm), wherein the one or more primary macronutrients comprise a nitrogen source, a phosphorus source, and a potassium source; and
one or more secondary macronutrients at a concentration of 140 ppm to 235 ppm (214 ppm), wherein the one or more secondary macronutrients comprise a calcium source and a sulfur source; and
wherein: the ratio of calcium to the total nutrient concentration is in a range of 23.1%. [pg. 5, Table 3, Formulation 5].

The calcium values disclose by Hochmuch lie outside the claimed range. However, one of ordinary skill in the art would have been motivated to adjust the concentration of calcium within prior art conditions to find the optimal workable ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust nutrient levels such as calcium and potassium because Hochmuch notes that K can interfere with Ca uptake by the root [pt. 2, 5th paragraph]. One of ordinary skill in the art would have been motivated to increase or decrease the amount of calcium in the composition proportional to the amount of potassium when supplementing fertilizer formulations with a calcium component (e.g. all formulations need supplementing with Ca) [pg. 2, 5th paragraph].

In regard to claim 13, Hochmuch et al. disclose wherein the composition has a nitrogen to phosphorus to potassium (NPK) ratio of 2.5:1:4.5 to 3.5:1:3.5 (e.g. 3:1:4) [pg. 5, Table 3, Formulation 5].

In regard to claim 22, Hochmuch et al. disclose wherein:
the ratio of sulfur to the total nutrient concentration is in a range of 8% to 10% (e.g. 9%); and
the ratio of magnesium to the total nutrient concentration is in a range of 5% to 8% (e.g. 7%) [pg. 5, Table 3, Formulation 5].

In regard to claim 24, Hochmuch et al. disclose wherein a ratio of a concentration of the primary macronutrients and the secondary macronutrients to the total nutrient concentration is 98% to 99.5% (e.g. 99.1%) [pg. 5, Table 3, Formulation 5].

In regard to claim 25, Hochmuch et al. disclose a composition further comprising sources of additional components consisting of magnesium, boron, copper, iron, manganese, molybdenum, and zinc [pg. 5, Table 3, Formulation 5].

In regard to claim 28, Hochmuch et al. disclose wherein a ratio of a concentration of micronutrients to the total nutrient concentration is in a range of 0.5% to 2% (e.g. 0.9%) [pg. 5, Table 3, Formulation 5].
Response to Arguments
Applicant’s arguments, filed 08/08/2022 with respect to the claim rejections presented in the 02/08/2022 Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         October 3, 2022